DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 02/02/2022 is acknowledged.  The traversal is on the ground(s) that there would be a serious search burden and/or examination burden as stated on page 7.  This is not found persuasive because each of the groups in classified in a different area that would not necessarily be searched in each group and per MPEP 808.02(A) it is held that a burden exists if the inventions are in a separate classification thereof.
The requirement is still deemed proper and is therefore made FINAL.
Response to amendment / Status of Claims
This action is in reply to the amendment and response submitted on 02/02/2022. Claims 11-20 have been withdrawn. Claims 1-10 are currently pending and have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Patent No. 6,657,726) in view of Sandhu et al (US Patent No. 5,658,183), and in further view of Matsuo et al (US Patent No. 9,242,339, hereinafter referred to as Wang, Sandhu, and Matsuo, respectively.
	Regarding claim 1 (Original), Wang discloses a method of polishing a substrate, comprising: 
	delivering a polishing fluid to one or more locations on a polishing surface of a polishing pad (col 3, lines 8-10), wherein the polishing fluid comprises an optical marker (col 3, lines 20-22); 
	detecting optical information in at least one location across a scan region of the polishing surface using an optical sensor facing theretowards (col 3, lines 43-53); 
	communicating the optical information to a system controller (col 3, lines 57-58); and
	determining a polishing fluid distribution across the scan region using the optical information (col 3, lines 62-63).
	Wang does not explicitly disclose detecting optical information at a plurality of locations across a scan region of the polishing surface; and changing an aspect of the delivery of the polishing fluid based on the polishing fluid distribution.
	Regarding the step of detecting optical information at a plurality of locations, Sandhu teaches a method of polishing a substrate, comprising: 
	delivering a polishing fluid to one or more locations on a polishing surface of a polishing pad (col 7, lines 51-59); 
	detecting optical information at a plurality of locations across a scan region of the polishing surface using an optical sensor facing theretowards (col 8, lines 4-10, 62); and
	communicating the optical information to a system controller (col 8, lines 31-50).

	Regarding the step of changing an aspect of the delivery of the polishing fluid based on the polishing fluid distribution, Matsuo teaches a method of polishing a substrate, comprising: 
	delivering a polishing fluid to one or more locations on a polishing surface of a polishing pad (col 9, lines 42-44, 4); 
	detecting optical information at least at one location across a scan region of the polishing surface using an optical sensor facing theretowards (col 9, lines 58-61 and col 3, lines 12-29, teaching that the sensor S can measure spectroscopy, which requires optical measurements); 
	communicating the optical information to a system controller (col 10, lines 8-22, 6); 
	determining a polishing fluid distribution (col 13, lines 25-36, teaching that the measurement S determines the fluid condition information); and 
	changing an aspect of the delivery of the polishing fluid based on the polishing fluid distribution (col 15, lines 16-34).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wang with the teachings of Matsuo to incorporate the step of changing the aspect of the delivery of the polishing fluid based upon 
	Regarding claim 2 (Original), Wang as modified further discloses the method of claim 1, wherein changing an aspect of the delivery of the polishing fluid comprises changing one or more flowrates of the polishing fluid respectively delivered to one or more radial locations on the polishing pad, changing a delivery location of the polishing fluid, changing a composition of the polishing fluid, or a combination thereof (Matsuo, col 15, lines 4-34, teaches changing by a combination of the delivery location of the polishing fluid and changing a composition of the polishing fluid).
	Regarding claim 3 (Original), Wang as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein the optical sensor comprises a camera.
	Sandhu further discloses a camera (col 11, lines 34-41, 406).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wang with the teachings of Sandhu to incorporate a camera because this allows continuous scanning during polishing (col 11, lines 42-47, summarized).
	Regarding claim 4 (Original), Wang as modified further discloses the method of claim 3, wherein the camera is an RGB or monochrome line scan camera (Sandhu, col 11, lines 34-41, 406 is not an infrared camera and therefore is either an RGB or monochrome line camera).
	Regarding claim 5 (Original), Wang as modified further discloses the method of claim 3, further comprising illuminating the scan region using one or more light sources facing theretowards (Wang, col 4, lines 1-4, 44).
Regarding claim 8 (Original), Wang as modified further discloses the method of claim 1, wherein the optical information comprises spatial information (Wang, col 3, lines 43-53, 40 comprises spatial information because 40 measures the slurry distribution which is interpreted to have a physical dimension in space) and light intensity (Wang, col 3, lines 62-63).
	Regarding claim 9 (Original), Wang as modified further discloses the method of claim 8, wherein the optical information further comprises wavelength (Wang, col 4, lines 61-64).
	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Patent No. 6,657,726) in view of Sandhu et al (US Patent No. 5,658,183), and in further view of Matsuo et al (US Patent No. 9,242,339, as applied to claim 5 above, and in further view of Wiswesser et al (US Patent No. 6,247,998), hereinafter referred to as Wang, Sandhu, Matsuo, and Wiswesser, respectively.
	Regarding claim 6 (Original), Wang as modified discloses the elements of the claimed invention as stated above in claim 5, but does not explicitly disclose wherein the one or more light sources are LED light sources, UV light sources, or a combination thereof.
	Wiswesser teaches a method of polishing a substrate, comprising: 
	delivering a polishing fluid to one or more locations on a polishing surface of a polishing pad (col 7, lines 53-57); 
	detecting optical information in at least one location across a scan region of the polishing surface using an optical sensor facing theretowards (col 8, line 40 – col 9, line 10, teaching two optical sensors are used in at least one location); 
	communicating the optical information to a system controller (col 9, lines 46-51); and 
 (col 16, lines 16-46).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wang with the teachings of Wiswesser to incorporate the using of LEDs to illuminate the scan region because having at least one of the optical sensors use and LED improves the reliability and robustness of the system should an error occur (col 16, lines 47-58, summarized).
	Regarding claim 7 (Original), Wang as modified further discloses the method of claim 6, wherein the optical marker is a fluorescent dye (Wang, col 3, lines 20-22).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 10 (Original), the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “wherein each pixel corresponds to a location of the plurality of locations” together in combination with the rest of the limitations in the independent claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOEL D CRANDALL/Examiner, Art Unit 3723